Atkinson, J.
It plainly appearing from the plaintiff’s own testimony as a witness, that he voluntarily, and without being so ordered by any superior, undertook to operate a dangerous machine with which he was unfamiliar, and that it was entirely outside of the scope of his regular employment so to do; and there being no emergency which would justify a departure by him from his ordinary line of duty, he was not entitled to recover from his master, the defendant, for injuries thus occasioned, although in point of fact the machine was at the time in a defective condition.

Judgment reversed.